 

Unofficial English Translation of a French Document

 

UNSECURED CREDIT AGREEMENT

 

BETWEEN

 

The S.A. (limited liability company) Wallonne de Financement à l’Exportation et
de l’Internationalisation des Entreprises Wallonnes, abbreviated as "SOFINEX,"
incorporated by authentic act of September 18, 2003 published in the A.M.B. of
September 30, 2003 under number 100737, with headquarters located at 4000 LIEGE,
Avenue Maurice Destenay, 13 (ECB no. 860.662.588) and acting in the name and on
behalf of SOWALFIN, which itself is on a delegated assignment for the WALLOON
REGION,

 

Represented here by Ms. Anne Vereecke and Mr. Bernard Liebin, Director and
Managing Director respectively,

 

Hereinafter referred to as SOFINEX,

 

Party of the first part,

 

AND

 

The SPRL BELGIAN VOLITION with corporate headquarters located at 5032 ISNES, RUE
PHOCAS LEJEUNE, 22 registered at Banque Centrale Carrefour, under BCE number
0891006861

 

Represented here in accordance with the Statutes by:

 

-

 

-

 

And VOLITIONRX LIMITED, with corporate headquarters located at 228208 Singapore
– Scotts Road #24-05 Shaw Centre

 

-

 

-

 

Jointly and severally

 

Hereinafter referred to as the "Borrowers",

 

Party of the second part,

 

The parties of the second part are committed jointly and severally with regard
to the common interests that they share, namely the successful fulfillment
projects developed by BELGIAN VOLITION SPRL and VOLITIONRX LIMITED and their
beneficial effects on the growth of their businesses.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

THE PARTIES AGREE AS FOLLOWS:

 

CHAPTER I - CREDIT TERMS AND CONDITIONS

 

Section 1. Credit Terms and Conditions

 

1.01Amount 

 

Subject to the performance of the conditions precedent provided for in section 3
below, SOFINEX provides Borrowers who accept credit in the amount of EUR
1,000,000.00 (one million euros).

 

1.02Term 

 

This credit is granted for a period of 7 years, including a grace period of 2
years.

 

1.03Withdrawal period and release of funds 

 

The credit withdrawal period begins upon signing of this Agreement and will
expire on 06/30/2019.

 

SOFINEX will release funds in the amount of €250,000 per six month period,
alternately with a contribution on own group funds in advance of an identical
amount.

 

SOFINEX will release the funds as provided above, subject to compliance with the
terms of this Agreement and in particular with the conditions precedent set out
in section 3 of this Agreement, on the account that will be communicated by the
Borrowers in the withdrawal request letter.

 

Said withdrawal request will be sent by letter, fax or email to SOFINEX, at
least 3 working days before the day requested for the withdrawal.

 

Any withdrawal must constitute at least 10% (ten percent) of the credit amount
and at least EUR 10,000.- (ten thousand euros).

 

If on the date of 06/30/2019, the entirety of the credit has not been debited,
for any reason whatsoever, SOFINEX is released from any obligation of payment of
the remaining balance due, the right to the credit is thus limited to the
amounts actually withdrawn.

 

1.04Interest rates 

 

The interest rate of the credit is fixed at 4.50 % per year.

 

1.05Interest 

 

Until the end of the quarter of the last withdrawal date, interest on the
amounts withdrawn is calculated quarterly by SOFINEX. The interest must be paid
by the Borrowers, at the end of each calendar quarter.

 

At the expiration of the withdrawal period, interest is payable quarterly in
arrears, on the outstanding principal owed, on March 31, June 30, September 30
and December 31 of each year, by direct debit, as specified in the reimbursement
plan attached to this Agreement, which forms an integral part hereof.

 

Interest calculations are made on the basis of actual years composed of three
hundred and sixty-five days.

 

1.06Repayment Terms 

 

Taking into account the 2-year grace period granted, the 1st repayment of
principal will take place on 12/31/2019.

 

The reimbursement plan attached to this Agreement, which constitutes an integral
part hereof, contains the dates and amounts of the different maturity dates of
the principal.

 

1.07Domiciliation of Payments 

 

All payments to SOFINEX must be carried out by direct debit.

 

To this end, the Borrowers agree to sign the Sepa domiciliation mandate that was
sent to them and return it to SOFINEX.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Section 2. Purpose of Credit

 

2.01This credit is intended to partially finance the creation and the
development of a subsidiary in the United States which will be owned 100% by
BELGIAN VOLITION SPRL. 

 

Section 3. Conditions Precedent

 

3.01This Agreement is concluded subject to the prior fulfillment of the
conditions precedent: 

 

1.Increase in the capital of BELGIAN VOLITION SPRL in the amount of minimum 7
Million euros fully subscribed, and paid. In this regard, a copy of the
certificate of capital increase will be transmitted to SOFINEX. 

 

2.A copy of the articles of incorporation of the subsidiary, VOLITION AMERICA
Inc. will be provided. 

 

3.02Failure to execute the conditions precedent within a period of 6 months from
the signing date of this Agreement, SOFINEX will be discharged from any
obligation arising herein and this Agreement will be deemed null and void as a
result. 

 

Section 4. Early Repayment

 

4.01The Borrowers will have the right to voluntarily repay all or part of the
principal on an interest payment due date with a minimum of 3 months' notice.
Any repayment must be at least 10% (ten percent) of the amount of the balance
remaining and a minimum of EUR 10,000 (ten thousand euros). 

 

In the event of non-compliance with the terms and conditions listed above,
SOFINEX is entitled to claim an indemnity corresponding to 3 months of interest
calculated on the outstanding balance of the credit amount, at the time of the
advanced repayment, at the rate in effect on this date.

 

Section 5. Late Interest

 

5.01Without prejudice to the application of the immediate repayment clauses, nor
SOFINEX's right to proceed with the recovery by any legal means:  

 

a.Any principal amount or incidental charge, unpaid on its contractual due date,
automatically and as of right, carries interest at the effective rate of the
credit on the date of the missed due date plus 6.00% per annum, from the date of
the conventional maturity date until the day of actual payment; 

 

b.Failing payment of interest on the due date, without notice, an interest
surcharge of 0.50% (half a percent), calculated on the amount of the principal
claim, which served as the basis for calculating those interest, is payable to
SOFINEX, upon the due date, automatically and as of right. 

 

Section 6. Allocation of Payments

 

6.01The order for the allocation of payments made by the Borrowers will be the
following:  

 

1°)on the costs; 

2°)on the late interest calculated per section 5; 

3°)on the conventional interest owed; 

4°)on the principal. 

 

Section 7. Joint and Several Nature

 

7.01The obligations and undertakings in this Agreement are joint and several
between the Borrowers, and their eventual beneficiaries, in the case of a
modification of the social structure (assignment, splitting-up, transfer, etc.).
This joint and several nature is to be interpreted as broadly as possible. 

 

SOFINEX can, specifically, seek the recovery of the total amount payable from
the Borrowers' beneficiaries.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CHAPTER II - VARIOUS BORROWER COMMITMENTS

 

Section 8. Obligation of Information

 

8.01The Borrowers will provide to SOFINEX, on an annual basis and/or upon the
first request of the latter, a detailed summary table of bank lines of credit
and/or loans which it has as well as all of the real or personal security
interests conferred. 

 

An updated table will thus be attached each year to the annual accounts that it
will communicate to SOFINEX.

 

8.02During the term of this Agreement, the Borrowers undertake to authorize
SOFINEX, its auditor or one of its delegates, to proceed at any time with the
review and audit of the accounts, company documents and compliance with the
present Agreement, by guaranteeing to provide access at an agreed upon date and
time to the company and its premises and ensuring any aid and assistance to
facilitate their auditing mission by producing all of the company's books and
accounting documentation. Costs relating to the intervention of the auditor
mandated by SOFINEX will be at the Borrowers’ expense. 

 

Section 9. Accounting and Financial Documents

 

9.01The Borrowers’ accounts must be maintained in accordance with the relevant
legal provisions and must meet the standards set out by the Commission of
Accounting Standards. 

 

9.02Throughout the term of this Agreement, the Borrowers agree to:  

 

a.Send on a semi-annual basis within 60 days of end of the six-month period, a
detailed accounting statement for the Group. 

 

b.Send annually, within six months of the end of the fiscal year, their annual
accounts drawn up according to the accounting standards in force as well as a
copy of the management report of the Board of Directors and, where appropriate,
the auditor’s report. 

 

c.Send the accounts for the subsidiary VOLITION AMERICA Inc. and a report on the
development of the Group annually. 

 

d.Authorize its accountant, chartered accountant, auditor or any other agent to
transmit to SOFINEX any information required. 

 

The accounts or other information which SOFINEX would have had knowledge of will
be used only to assess the financial situation of the Borrowers and honor their
commitments.

 

Section 10. Other Commitments

 

10.01The Borrowers agree to: 

 

1.Use this credit for the purposes agreed to in section 2. 

 

2.Maintain the headquarters and a business address for BELGIAN VOLITION SPRL in
the Walloon Region for the term of this Agreement. 

 

3.Inform SOFINEX of commitments made or contracts entered into by the companies
likely to influence the future and the development of the latter. 

 

4.Subordinate the distribution of dividends, after the grace period, to the
total and complete repayment of this credit on the agreed upon due dates.  

 

5.Repay SOFINEX the credit in advance in the event of total or partial resale of
the shareholdings in VOLITION AMERICA held by BELGIAN VOLITION SPRL.  

 

6.Not issue dividends during the 2-year grace period. 

 

 

10.02The Borrowers agree not to grant real or personal security interests, nor
to contract joint debt commitments with any other companies or individuals
without first informing SOFINEX. 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

10.03The Borrowers agree upon express request by SOFINEX: 

 

a.To entrust, in the case of a modification regarding its current situation, its
accounts to an accountant, chartered accountant or a trustee approved by
SOFINEX; 

 

b.To entrust the control of its annual accounts, in the case of a modification
regarding its current situation, to an auditor approved by SOFINEX. 

 

CHAPTER III - ACCELERATION CLAUSES

 

Section 11. Acceleration Clauses

 

11.01SOFINEX has the right to suspend or revoke, with immediate effect and
without formal notice, and to require immediate reimbursement of the credit, in
principal and interest, in any of the following cases: 

 

a.In the event of accelerated repayment provided for or to be provided for by
law; 

 

b.In the event of insolvency, termination of payment, bankruptcy or liquidation
of the Borrowers or any one of them, receivership or seizure of its property,
or, in general, in the case of any procedure or regulation by which the assets
of the Borrowers or any one of them would be placed under direct or indirect
control of its creditors, or of the court or any commission constituted for that
purpose, as well as in the case of a stay of payment or settlement with its
creditors to which SOFINEX would not participate;  

 

c.If any of the following circumstances occur in the management of the Borrowers
or any one of them:  

 

Total or partial cessation or substantial modification of the activity,
including the:  

 

dissolution, winding up, change of legal form or of company objective,
designation of a provisional administrator; 

merger, split, contribution or transfer of a universality or branch of
activity. 

 

Death, absence, deed or action that could impair the civil or legal capacity; 

 

Disagreement between directors, officers, associates or managers or inability
to manage the legal person due to the judicial arrest of one of them; 

 

Substantial modification of the shareholdings without the prior agreement of
SOFINEX. 

 

d.In the case of a capital reduction or distribution of all or part of the
reserves without prior written agreement of SOFINEX; 

 

e.In the event of a notice of an order to pay or a seizure or non-compliance of
commitment of any kind resulting from other funding obtained (credit, borrowing,
….) with an organization other than SOFINEX, resulting in the payment of this
debt before its expiry date or in the case of delays with regard to the NSSO,
VAT or the professional withholding tax; 

 

f.In the case of immediate payment of another credit from SOFINEX or from
another financial organization; 

 

g.If it results from accounts, whether published or not, of an interim
accounting situation approved by the Board of Directors or an expert, where,
after prior application of the necessary depreciation and provisions, the
cumulative losses of the Borrowers or any one of them reach half of its own
funds (capital, reserves and carry-over). 

 

11.02SOFINEX reserves the right to terminate the credit before its term, by
notice of 15 days by registered letter, in all other cases where the Borrowers
or one of them is in default of fulfilling any condition or obligation of any
kind arising out of this Agreement or of any other obligation owed to SOFINEX,
including:  

 

a.In the case of non-compliance with the provisions of sections 8 to 10 of
Chapter II "Various Borrower Commitments"; 

 

b.In the event of non-payment on the scheduled dates of all sums owing to
SOFINEX, without prejudice to what is provided for in section 5 "Late
interest"; 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

c.In the event where the Borrowers or one of them does not fulfill the
obligations imposed on it by the law, in particular by companies law, accounting
law, regulations in the field of urban planning or the law governing the
exercise of its business activities; 

 

d.In the event that the Borrowers award any advance whatsoever to their
shareholders, directors or related company(s) without the prior written approval
of SOFINEX. 

 

CHAPTER IV - MISCELLANEOUS

 

Section 12. Applicable Law - Disputes

 

12.01This contract is governed exclusively by Belgian law. 

 

12.02The nullity or irregularity affecting any of the clauses of this Agreement
shall not entail the nullity of the entire contract. 

 

12.03All disputes in respect of this Agreement are within the exclusive
jurisdiction of the Courts and Tribunals within the jurisdiction of the
headquarters of SOFINEX. 

 

Section 13. Election of Domicile and Correspondence

 

13.01The Borrowers elect the common domicile of the corporate headquarters of
BELGIAN VOLITION SPRL; 

 

13.02All correspondence is considered to be validly addressed, unless otherwise
indicated, when sent to 5032 ISNES, RUE PHOCAS LEJEUNE, 22. 

 

Executed in Liege, September 20, 2017, in three original copies, with each party
acknowledging having received an original copy.

 

 

S.A. SOFINEX

 

 

/s/ Anne Vereecke/s/ Bernard Liebin 

Anne VereeckeBernard Liebin 

AdministratorManaging Director 

 

 

 

BELGIAN VOLITION SPRL (*)

 

 

/s/ Gaëtan Michel /s/ Rodney Rootsaert 

Gaëtan MICHELRodney ROOTSAERT 

ManagerManager 

 

 

VOLITIONRX LIMITED (*)

 

/s/ Cameron Reynolds/s/ Dr. Martin Faulkes 

Cameron REYNOLDSDr. Martin FAULKES 

Chief Executive Officer & PresidentDirector 

 

 

(*) Each signature must be preceded by the notice: "Read and Approved."

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

REPAYMENT TABLE

 

Subsidiary:SOFINEX 

Amount of the Agreement€ 1,000,000.00 

 

CustomerBELGIAN VOLITION SPRL – VOLITIONRX LIMITED  

Jointly 

RUE PHOCAS LEJEUNE, 22 

5032 ISNES  

 

Third party client n°:020903 

Type of loan:Unsecured Loan 

Loan n°:20903 

Purpose of the loan:Creation of subsidiary 

Rate of the Agreement:4.50 % 

Total term of the loan:7 years  

Term of the grace period:2 years  

 

 

 

 

Amount

Principal

Interest

Remaining Balance Due

9/30/2017

Due date

*

€ 0.00

*

€ 1,000,000.00

12/31/2017

Due date

*

€ 0.00

*

€ 1,000,000.00

3/31/2018

Due date

*

€ 0.00

*

€ 1,000,000.00

6/30/2018

Due date

*

€ 0.00

*

€ 1,000,000.00

9/30/2018

Due date

*

€ 0.00

*

€ 1,000,000.00

12/31/2018

Due date

*

€ 0.00

*

€ 1,000,000.00

3/31/2019

Due date

*

€ 0.00

*

€ 1,000,000.00

6/30/2019

Due date

*

€ 0.00

*

€ 1,000,000.00

9/30/2019

Due date

*

€ 0.00

*

€ 1,000,000.00

12/31/2019

Due date

€ 61,342.47

€ 50,000.00

€ 11,342.47

€ 950,000.00

3/31/2020

Due date

€ 60,658.22

€ 50,000.00

€ 10,658.22

€ 900,000.00

6/30/2020

Due date

€ 60,097.26

€ 50,000.00

€ 10,097.26

€ 850,000.00

9/30/2020

Due date

€ 59,641.10

€ 50,000.00

€ 9,641.10

€ 800,000.00

12/31/2020

Due date

€ 59,073.97

€ 50,000.00

€ 9,073.97

€ 750,000.00

3/31/2021

Due date

€ 58,321.92

€ 50,000.00

€ 8,321.92

€ 700,000.00

6/30/2021

Due date

€ 57,853.43

€ 50,000.00

€ 7,853.43

€ 650,000.00

9/30/2021

Due date

€ 57,372.60

€ 50,000.00

€ 7,372.60

€ 600,000.00

12/31/2021

Due date

€ 56.805,48

€ 50,000.00

€ 6,805.48

€ 550,000.00

3/31/2022

Due date

€ 56,102.74

€ 50,000.00

€ 6,102.74

€ 500,000.00

6/30/2022

Due date

€ 55,609.59

€ 50,000.00

€ 5,609.59

€ 450,000.00

9/30/2022

Due date

€ 55,104.11

€ 50,000.00

€ 5,104.11

€ 400,000.00

12/31/2022

Due date

€ 54,536.99

€ 50,000.00

€ 4,536.99

€ 350,000.00

3/31/2023

Due date

€ 53,883.56

€ 50,000.00

€ 3,883.56

€ 300,000.00

6/30/2023

Due date

€ 53,365.75

€ 50,000.00

€ 3,365.75

€ 250,000.00

9/30/2023

Due date

€ 52,835.62

€ 50,000.00

€ 2,835.62

€ 200,000.00

12/31/2023

Due date

€ 52,268.49

€ 50,000.00

€ 2,268.49

€ 150,000.00

03/31/2024

Due date

€ 51,682.88

€ 50,000.00

€ 1,682.88

€ 100,000.00

06/30/2024

Due date

€ 51,121.92

€ 50,000.00

€ 1,121.92

€ 50,000.00

09/30/2024

Due date

€ 50,567.12

€ 50,000.00

€ 567.12

€ 0.00

 

€ 1,000,000.00 

--------------------------------------------------------------------------------